DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claim 1-10, 21, 23-27 and 29-30, now renumbered as claims 1-18, have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10, 21, 23-27 and 29-30 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 03/23/2022, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-4, 6-10, 21, 23-27 and 29-30  depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Golovkin teaches: An unoptimized software code is loaded into the antimalware program and is divided into code blocks. The code blocks are optimized by removing dead code that does not participate in the execution of the software code, by replacing complex instructions with simple instructions etc. The optimized code has fewer instructions compared to the original software code but retains the functionality of the original software code. The antimalware program compares the optimized code with the original software code to measure the degree of obfuscation by comparing the number of instructions in the original software code with the number of instructions in the optimized code. Based on the degree of obfuscation, the antimalware program decides whether the software program is malicious. When the degree of obfuscation is high, the software program is quarantined or removed from the system based on additional malware analysis on the optimized code. Prior art of record Henderson teaches: code coverage analysis for uncompiled code such as scripts. Scripts that are identified within a program are parsed and tokenized to identify different components or elements of each script. Prior art of record Ogasawara teaches: A compiler optimizes an append instruction in a program which appends a character string by eliminating an instruction which reserves an area in memory for a mutable string variable and an instruction which copies date of the character string. 
However, Golovkin, Henderson, and Ogasawara fail to teach: “wherein the plurality of expressions excludes at least one unidentifiable expression for which an output is unknown in response to requisite external inputs”, i.e., the prior arts fail to teach excluding expressions for which an output is unknown in response to requisite external inputs from the optimization process. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20080178149 to Peterson et al: A computer is programmed to identify types of variables, in a computer program which includes a number of variables that are used without any explicit indication of their type, by repeatedly performing at least propagation of types from variables' definitions to variables' uses and removal of unreachable code. Repetition of type propagation from definitions to uses and removal of unreachable code is one aspect of the invention. The repetition can be terminated differently in different embodiments. In many embodiments, the repetition is performed until no unreachable code is found.
Using Code Normalization for Fighting Self-Mutating Malware by Bruschi et al: Self mutating malware has been introduced by computer virus writers who, in ’90s, started to write polymorphic and metamorphic viruses in order to defeat anti-virus products. In this paper we present a novel approach for dealing with self-mutating code which could represent the basis for a new detection strategy for this type of malware. A tool prototype has been implemented in order to validate the idea and the results are quite encouraging, and indicate that it could represent a new strategy for detecting this kind of malware.
A Generic Approach to Automatic Deobfuscation of Executable Code by Yadegari et al: Malicious software are usually obfuscated to avoid detection and resist analysis. When new malware is encountered, such obfuscations have to be penetrated or removed ("deobfuscated") in order to understand the internal logic of the code and devise countermeasures. This paper discusses a generic approach for deobfuscation of obfuscated executable code. Our approach does not make any assumptions about the nature of the obfuscations used, but instead uses semantics-preserving program transformations to simplify away obfuscation code. We have applied a prototype implementation of our ideas to a variety of different kinds of obfuscation, including emulation-based obfuscation, emulation-based obfuscation with runtime code unpacking, and return-oriented programming. Our experimental results are encouraging and suggest that this approach can be effective in extracting the internal logic from code obfuscated using a variety of obfuscation techniques, including tools such as Themida that previous approaches could not handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438